—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered September 8, 1997, convicting him of burglary in the first degree and arson in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review or do not require reversal. Ritter, J. P., Altman, Schmidt and Smith, JJ., concur.